In re Tommy Porter, applying for reconsideration of denied writ of June 5, 1981. Parish of Orleans. Nos. 272-231 and 272-443.
“Reconsideration denied. Heretofore, when the Court denied relief on June 5, 1981, it was properly denied on the basis that there was a pending appeal. Subsequently, this Court granted a defense mo*648tion to withdraw the appeal on August 4, 1981. Therefore, the claims presented may now be considered on their merits. However, the claims must be presented anew to the district court for its consideration.”